DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11, the closest prior art Lattner et al (US 2014/0061100), discloses a process for upgrading a hydrocarbon, comprising: 
separating a vapor phase product and a liquid phase product from a heated mixture 5comprising steam and a hydrocarbon (see paragraph 0016 and 0069-0070);
 steam cracking the vapor phase product to produce a steam cracker effluent (see paragraph 0017); 
contacting the steam cracker effluent with a quench fluid to produce a cooled steam cracker effluent (see paragraph 0018), wherein the steam cracker effluent is at a temperature of > 300°C when initially contacted with the quench fluid (see paragraph 0033);
10separating a tar product (36) and an upgraded steam cracker effluent from the cooled steam cracker effluent (see paragraph 0019) (see paragraph 0043 and 0048) , wherein the upgraded steam cracker effluent comprise ethylene and propylene (see paragraph 0002); 

hydroprocessing the tar product to produce a first hydroprocessed product (see paragraph 0022);
and separating a hydroprocessed heavy product (quench) and a utility fluid product (light hydroprocessed product) from the first hydroprocessed product (see paragraph 0023) .
It is the Examiner position that Lattner discloses a substantial portion of the claimed invention, however differs in that the quench fluid comprises a first portion of the hydroprocessed heavy product rather than the claimed utility fluid product.  
Further Lattner provides no reason to motivation to modify the process to meet the applicant limitations. 
With respect to claims 12-20, the closest prior art Lattner discloses a substantial portion of the applicant invention, as noted above, however differs in that the quench fluid comprises a first portion of the hydroprocessed heavy product rather than the claimed utility fluid product.  Further Lattner provides no reason to motivation to modify the process to meet the applicant limitations.
With respect to the system claims 21-24, the closest prior art Lattner discloses a system for upgrading a hydrocarbon, comprising: 
a steam cracker configured to indirectly heat a mixture comprising steam and a 20hydrocarbon to produce a heated mixture and to steam crack a vapor phase product 
 a first separator configured to separate the vapor phase product and a liquid phase product from the heated mixture (see paragraph 0019); 
a first transfer line configured to introduce a first portion of a utility fluid product (quench) to the 25steam cracker effluent at a location where the steam cracker effluent is at a temperature of > 300°C to produce a cooled steam cracker effluent (see paragraph 0018); 
a second separator configured to separate a tar product and a process gas comprising ethylene and propylene from the cooled steam cracker effluent (see paragraph 0019);
 a first hydroprocessing unit configured to hydroprocess the tar product to produce a 30first hydroprocessed product (see paragraph 0022).
Thus Lattner discloses a substantial portion of the claimed invention, however does not disclose having a third and fourth separator, such that a third separator configured to separate a second vapor phase product and a second liquid phase product from the first hydroprocessed product; and - 44 -WO 2020/096977PCT/US2019/059695 a fourth separator configured to separate a hydroprocessor heavy product and the utility fluid product from the second liquid phase product.
With respect to claim 25, the closest prior art Lattner discloses a substantial portion of the applicant invention, as disclosed above, however differs in that the quench fluid comprises a first portion of the hydroprocessed heavy product rather than 
Further Lattner does teach the claimed two-step tar hydroprocessing step, such as hydroprocessing the tar product under pre-treater hydroprocessing conditions to produce a pre-treated tar product comprising a vapor portion and a liquid portion and 10hydroprocessing the pre-treated tar product under tar hydroprocessing conditions to produce a first hydroprocessed product.  
Lattner does not teach or suggest to one with ordinary skill in the art to modify the process to meet the applicant limitations. 
Consequently it is the Examiner position that the claimed inventions are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771                                                                                                                                                                                             

/Randy Boyer/
Primary Examiner, Art Unit 1771